2014 UT App 206
_________________________________________________________

               THE UTAH COURT OF APPEALS

STATE OF UTAH , IN THE INTEREST OF E.T., A.T., S.T., E.T., M.T., AND
          S.T., PERSONS UNDER EIGHTEEN YEARS OF AGE.

                             M.T.,
                           Appellant,
                               v.
                         STATE OF UTAH ,
                            Appellee.

                      Per Curiam Decision
                        No. 20140515-CA
                     Filed September 5, 2014

   Fourth District Juvenile Court, American Fork Department
              The Honorable Suchada P. Bazzelle
                           No. 1088438

            Erik G. Jacobson, Attorney for Appellant

             Sean D. Reyes, John M. Peterson, and
           Carol L.C. Verdoia, Attorneys for Appellee

                Martha Pierce, Guardian ad Litem

      Before JUDGES JAMES Z. DAVIS, STEPHEN L. ROTH , AND
                       JOHN A. PEARCE.


PER CURIAM:

¶1     M.T. (Mother) appeals a June 2014 final order that granted
legal and physical custody of the children to their father (Father),
ceded jurisdiction over future child custody and parent-time issues
to the district court that adjudicated the parents’ divorce, and
ordered that Mother’s visits would continue to be supervised with
an increase in frequency and duration. We affirm.
                              In re E.T.


¶2      Mother argues that because the signed April 2, 2014
adjudication order was not entered until the date of the final
review hearing, the juvenile court’s decision to close the case
rendered any objection to the adjudication order moot and
deprived her of the right to appeal that order. We do not agree that
Mother was prevented from filing a timely appeal of the
adjudication order within the fifteen-day period allowed by rule 52
of the Utah Rules of Appellate Procedure. An adjudication order is
a final and appealable order. See In re S.M., 2007 UT 21, ¶ 18, 154
P.3d 835; In re E.M., 922 P.2d 1282, 1284 (Utah Ct. App. 1996).
Furthermore, the adjudication order’s finality is not affected by
ongoing proceedings after the adjudication. See In re S.M., 2007 UT
21, ¶ 18 (“[T]he juvenile court retains jurisdiction over a child
whose custody is awarded in a neglect proceeding, but that does
not mean the neglect adjudication is not final.”(citation and internal
quotation marks omitted)). Because Mother failed to timely appeal
the adjudication order, we lack jurisdiction to consider an appeal
of that order. See In re A.M., 2005 UT App 2, ¶ 5, 106 P.3d 193 (per
curiam) (holding that where an appellant fails to file a notice of
appeal within the time allowed by rule 52(a) of the Utah Rules of
Appellate Procedure, we lack jurisdiction over the appeal).
Accordingly, Mother’s appeal is limited to a review of the June
2014 final order closing the protective supervision case.

¶3     The child welfare investigation was precipitated by Mother’s
five older children—between nine years and two years of
age—being found by law enforcement both unsupervised and over
a mile from the family home. Mother did not demonstrate
appropriate concern after contact with law enforcement. Following
an investigation for lack of supervision, the Division of Child and
Family Services (DCFS) determined that the children had been
exposed to domestic violence, that Mother acknowledged she had
threatened to commit suicide, and that Mother had serious
untreated mental health issues. The school-age children were not
enrolled in school. Mother refused to participate in efforts to create
a safety plan for the children. After the disposition hearing, the




20140515-CA                       2                2014 UT App 206
                             In re E.T.


juvenile court granted temporary custody to Father and ordered
DCFS to provide services.

¶4      At a six-month review hearing held on February 19, 2014,
the State reported that the children were doing well in Father’s
custody and that Mother had refused to sign the paperwork
necessary to obtain her assessments or to cooperate with DCFS. At
the time of the final review hearing on April 2, 2014, Mother had
not completed services or addressed the issues that precipitated the
case. She still had serious untreated mental health issues that
impacted her ability to parent and placed the children at risk. She
refused to acknowledge any problems with her parenting or to
cooperate with DCFS. The transcript of the final hearing shows that
Mother did not oppose closure of the protective supervision case,
entry of an order granting Father custody, or continuation of her
supervised visits. She requested an increase in parent-time, which
was granted. The juvenile court granted legal and physical custody
to Father, continued supervision of Mother’s visits with an increase
in their duration and frequency, and ceded jurisdiction over
enforcement and modification of the custody and parent-time
orders to the district court that had presided over the parents’
divorce. Mother requested written findings of fact in support of the
order, but she did not object to the sufficiency of those findings of
fact and has not preserved that issue for appeal. Mother’s claim
that the findings are void of any details about the Mother or her
abilities is unpreserved, and it also lacks merit.

¶5      We “review the juvenile court’s factual findings based upon
the clearly erroneous standard.” In re E.R., 2001 UT App 66, ¶ 11,
21 P.3d 680. “[I]n order to overturn the juvenile court’s decision,
the result must be against the clear weight of the evidence or leave
the appellate court with a firm and definite conviction that a
mistake has been made.” In re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435
(citation and internal quotation marks omitted). Therefore, “[w]hen
a foundation for the court’s decision exists in the evidence, an
appellate court may not engage in a reweighing of the evidence.”




20140515-CA                      3                2014 UT App 206
                            In re E.T.


Id. The evidence amply supports the findings of fact and the final
order itself.

¶6    Accordingly, we affirm.




20140515-CA                     4               2014 UT App 206